Order, Supreme Court, Bronx County (Alan Saks, J.), entered February 25, 1998, which, upon plaintiffs motion for reargument of a determination granted on default, adhered to its determination granting defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Upon review of the record, we find that there is no evidence that the Housing Authority had notice, actual or constructive, of the allegedly defective condition, i.e., the broken door lock. Plaintiff proffers an affirmation by counsel which refers to plaintiffs deposition testimony that the lock was broken some two months prior to the incident. The affirmation also states plaintiff believed his father complained to defendant about the broken lock. While counsel makes reference to deposition testimony, no transcripts or other documentary evidence are in the record. It is well settled that an attorney’s affirmation without any relevant documents or deposition transcripts to substantiate the assertions is insufficient on a motion for summary judgment (Zuckerman v City of New York, 49 NY2d 557, 563). Concur — Sullivan, J. P., Tom, Wallach, Lerner and An-drias, JJ.